DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group VI, claims 38, 40, 41, 43-4, 51, 54 and 58 in the reply filed on 11/09/2021 is acknowledged.

Claims 1, 4, 5-7, 10, 11, 13, 1, 18, 21-24, 29-35, 50, 52, and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on11/09/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 38, 40, 43, 46, 51, 54,  and 58  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 201715449 A1 (Fedorchak et al).
Fedorchak et al discloses a topical thermoresponsive gel for ocular drug delivery comprising poly(N-isopropl acrylamide) (NIPAAm), hydroxyethyl methacrylate and methacrylate polylactide or poly(N-isopropyl acrylamide), acrylic acid (AA) and hydroxyethyl methacrylate - poly(trimethylene carbonate). The disclosed gel is used for treating ocular disorders such as post-operative infection .

Claim(s)  38, 40,46, and 54 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPGPUB 2006134050 A1 (Griffith et al).
Griffith et al discloses a thermoresponsive gel comprising copolymer of N-isopropylacrylamide (NIPAAm), N-acryloxysuccinimide (NAS), acrylic acid (AA) monomers, and crosslinkers such as alginate or chitosan (claims 12, 13, and 1; Figure 1; [0087]; Examples 2 and 3). Bioactives are found at [0045]. The claims are anticipated by Griffith et al.

Claim(s) 38, 40, 41, and 54  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 2016220725 (Whelan III et al).
	Whelan III et al discloses a temperature-responsive hydrogel comprising a copolymer of poly(N-isopropylacrylamide) (NIPAAm) and butylacryalate, and may further comprise poldimethylsiloxane for use in the treatment of ocular trauma (See claim 1; [0007];[0009]; [0023]; [0122]). The claims are anticipated by Whelan III et al.
Conclusion
	No claims are allowed. Claims 44 and 45 are objected to as dependent upon a rejected base claim.

						Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz